Citation Nr: 0841439	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
gynecomastia, status post breast reduction, currently rated 
as 0 percent disabling.

2.  Entitlement to service connection for a skin 
disability/folliculitis, to include as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in February 2005.   

The veteran presented testimony at a Board hearing in October 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The Board notes that the veteran also appealed the issue of 
entitlement to service connection for stomach problems/gall 
bladder removal as a result of exposure to herbicides.  
However, the veteran withdrew this issue at his October 2008 
hearing.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral gynecomastia, 
status post breast reduction is not manifested by a deep 
scar; a scar that has an area exceeding 144 square inches; a 
superficial, unstable scar (one where there is frequent loss 
of covering of skin over the scar); a superficial scar (not 
associated with underlying soft tissue damage) that is 
painful on examination; or a scar that causes limitation of 
motion.     

2.  The veteran's pseudofolliculitis barbae was manifested 
during active duty service.     


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating 
disability evaluation for the veteran's service-connected 
bilateral gynecomastia, status post breast reduction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7801-7805 (2008).

2.  Pseudofolliculitis barbae was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated January 2004.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The RO provided the veteran with a May 2008 correspondence 
that fully complied with Vazquez-Flores.   

The January 2004 VCAA notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the veteran a March 2006 correspondence that fully 
complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in April 2004 and November 2007, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral gynecomastia, 
status post breast reduction warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's service-connected bilateral gynecomastia, 
status post breast reduction has been rated by the RO under 
the provisions of Diagnostic Code 7804.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
the existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on 
examination.   

Additionally, Diagnostic Code 7801 pertains to all scars 
(other than on the head, face, or neck) which are deep or 
cause limited motion.  Pursuant to Diagnostic Code 7801, such 
a scar or scars warrants a 10 percent disability evaluation 
when it involves an area or areas exceeding 6 square inches 
(39 square centimeters).  A 20 percent disability evaluation 
is warranted for when it involves an area or areas exceeding 
12 square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square centimeters).  
A 40 percent evaluation is warranted when it involves an area 
or areas exceeding 144 square inches (929 square 
centimeters).  

A 10 percent rating is warranted when the veteran has a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area 
exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.
 
Pursuant to Diagnostic Code 7805, scars that cause limitation 
of motion are to be rated under the diagnostic codes 
governing the limitation of function of the affected part.  

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2008).

At the veteran's October 2008 Board hearing, he testified 
that the scars itch approximately every other day.  When he 
scratches, little pieces of skin come off in spots here or 
there.  As with the itching, this loss of skin occurs 
approximately every other day.  When asked, the veteran 
testified that the scars limit his ability to move in that 
when he reaches for things, the scars stretch wider, and the 
skin peels off (as it does when he scratches).  He stated 
that the scars do not bleed or exude any fluid.  The 
veteran's representative argued that Diagnostic Code 7804 is 
not the most appropriate code for rating the scars.  He 
argues that Diagnostic Code 7803 (which addresses unstable 
scars where there is frequent loss of covering of skin) is 
the more applicable code.  

The veteran underwent a VA examination in April 2004.  He 
complained of itching around his surgical scars that has 
gotten worse over the last three years.  He denied any pain 
or tenderness.  He stated that the scars seem to be getting 
wider.  He denied having had any kind of skin eruption over 
the scars.  Upon examination, he had a 13 cm. x 1 cm. 
hyperpigmented scar under his left breast; and a 14 cm. x 2 
cm. hyperpigmented scar under his right breast.  Both scars 
went around the nipple area, and were moderately disfiguring.  

The veteran underwent another VA examination in November 
2007.  The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported that 
the scars were painful; and that they occasionally itch.  
Upon examination, the veteran had two well healed, 
hypertrophic scars.  The one on the right breast measured 15 
cm. x 2.5 cm.; and the one on the left breast measured 16 cm. 
x .8 cm.  There was no tenderness to palpation; adherence to 
underlying tissue; underlying soft tissue damage; or skin 
ulceration or breakdown over the scar.  The scar did not 
result in any limitation of motion or loss of function.  
There was no adhesion, tenderness, or sign on infection.   

The Board notes that in order to warrant a compensable rating 
under Diagnostic Code 7804, his disability would have to be 
manifested by a superficial scar (not associated with 
underlying soft tissue damage) that is painful on 
examination.  The Board finds that there is no objective 
medical evidence that the veteran's scars are painful.  At 
his April 2004 examination, he specifically denied that they 
were painful.  At his November 2007 examination, he claimed 
that they were painful; however, upon examination, the 
examiner found the scars to be well healed, and not tender to 
palpation.

In order to warrant a compensable rating under Diagnostic 
Code 7803 (as the veteran's representative has argued for), 
the veteran's disability must be manifested by a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar).  However, the veteran failed to 
mention loss of skin at either of his VA examinations.  
Moreover, upon each examination, the examiner found the scars 
to be well healed, and without any skin lacerations or 
breakdowns.  
 
Finally, the VA examinations have failed to show that the 
scars are deep or cause limited motion (Diagnostic Code 
7801); exceed an area of 144 square inches (Diagnostic Code 
7802); or cause limitation of motion (Diagnostic Code 7805).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim a compensable rating for bilateral gynecomastia, status 
post breast reduction must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


Service Connection

The remaining issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

At the veteran's October 2008 Board hearing, he testified 
that he was diagnosed with pseudofolliculitis barbae while he 
was in service; and that he was restricted from shaving for 
the remainder of his time in service.  After service, when he 
began shaving again, the condition returned.  His contention 
is that the pseudofolliculitis barbae reoccurs every time he 
shaves.  As a means of treating the condition, he has not 
shaved for 8-10 years.    

The service medical records reflect that on numerous 
occasions, he was diagnosed with pseudofolliculitis and was 
restricted from shaving for multiple three month periods.  
His May 1973 separation examination yielded normal findings.

The veteran underwent a VA examination in November 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the veteran has not 
shaved for 10 years; and that the veteran denies having a 
skin rash during that 10 year period.  The examiner also 
noted that the course of the condition is intermittent and 
without systemic systems.  Upon examination, there was no 
rash or dry skin noted on the beard area.  The veteran's 
facial hair measured less than .7 cm.  The examiner diagnosed 
the veteran with pseudofolliculitis.  

The evidence shows that the pseudofolliculitis barbae was 
manifested during service.  Although the veteran's 
pseudofolliculitis was asymptomatic at the time of the VA 
examination, the VA examiner nonetheless provided a diagnosis 
of a skin condition (pseudofolliculitis).  The Board believes 
it reasonable to view skin disorders as often having periods 
of flare-ups and remission.  In this particular case, there 
is no reason to doubt that the pseudofolliculitis would again 
flare-up if the veteran were to shave.  In other words, the 
veteran has the underlying disorder, although it may not be 
in an active phase.  The Board finds that in giving the 
veteran the benefit of the doubt, the evidence is at least in 
equipoise; and service connection for pseudofolliculitis is 
warranted.


ORDER

Entitlement to a compensable rating for bilateral 
gynecomastia, status post breast reduction is not warranted.   
To this extent, the appeal is denied. 

Service connection for pseudofolliculitis barbae is 
warranted.  To this extent, the appeal is granted. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


